Citation Nr: 1010846	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1972, including a period in the Republic of Vietnam.  His 
awards and decorations included the Purple Heart and Combat 
Infantryman Badge.  He died in October 2006, and the 
appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  The Veteran died in October 2006, at the age of 57, as 
the result of end stage liver disease, metastasis and 
hepatitis C.  

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.  

3.  The Veteran's liver disease is shown to have been caused 
by alcohol abuse that as likely as not was caused or 
aggravated by his service-connected PTSD.  

4.  The fatal end stage liver disease is shown to have caused 
or contributed materially in producing the Veteran's demise.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the Veteran's disability manifested by liver disease was 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310, 3.312 (2009).  

2.  The now service-connected end stage liver disease caused 
or contributed substantially or materially in producing the 
Veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  

Service connection for the cause of the veteran's death can 
be established by showing that a service-connected disability 
was either (1) the principal cause of death or (2) a 
contributory cause of death.  38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
and that it aided or assisted in the production of death.  It 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Here, the causes of the Veteran's death are listed on the 
death certificate as end stage liver disease, metastasis, and 
hepatitis C.  Service connection was not in effect for any of 
those conditions at the time of the Veteran's death.  The 
appellant argues that the Veteran should have been service-
connected for hepatitis C.  

The Board, however, finds that service connection for cause 
of the Veteran's death is warranted on a different basis.  
The evidence, discussed hereinbelow, tends to show that PTSD-
related alcohol abuse contributed substantially or materially 
to the fatal end stage liver disease.  

In developing the appellant's claim for DIC benefits, the RO 
obtained a VA medical opinion in March 2007.  

The VA physician reviewed the Veteran's claims file and death 
certificate.  He opined that both alcohol abuse and viral 
hepatitis contributed to the Veteran's fatal end stage liver 
disease.  

Following the RO's request for clarification, the VA 
physician submitted an addendum in May 2007.  The opinion 
addressed the appellant's argument that hepatitis C was 
related to service.  The VA physician concluded that it was 
not related.  The VA physician was not asked about and did 
not offer any opinion about PTSD.  


Criteria Regarding Abuse of Alcohol or Drugs

As a general rule, the VA cannot pay compensation if 
disability is the result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110.  

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  

Under 38 C.F.R. § 3.301(a), direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose 
service benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause 
disability to or death of the user; drug abuse 
means the use of illegal drugs (including 
prescription drugs that are illegally or 
illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a 
purpose other than the medically intended use, or 
the use of substances other than alcohol to enjoy 
their intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen  v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  

The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding 
service connection for disability that results from primary 
alcohol abuse, which the Allen Court defined as "arising 
during service from voluntary and willful drinking to 
excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 
105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.  

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id. at 1377-78.  

In other words, the Allen Court determined that the language 
of section 1110 reflected a Congressional intent that the 
cause of the alcohol-related disability determined whether 
the alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation:  

Either the alcohol-related disability is due to voluntary 
abuse of alcohol and therefore noncompensable or it is due to 
a service-connected condition in which case the alcohol abuse 
is involuntary and the disability is compensable.  Id. at 
1376-77.  


Analysis

In June 2006, four months prior to the Veteran's death, he 
filed a claim for an increased evaluation for service-
connected PTSD.  In a May 2007 rating decision, the RO 
increased the disability evaluation for PTSD to the 100 
percent level.  As this was after the Veteran's death in 
October 2006, the effect of this decision was to grant the 
appellant accrued benefits.  

The RO's May 2007 decision to grant accrued benefits for PTSD 
was based primarily on the VA examination conducted in August 
2006.  The examiner concluded that the Veteran was 
unemployable because of his psychiatric problems.  He noted 
the Veteran's last employment had ended six years prior.  

At that time, the Veteran quit working at a job in demolition 
because he was drinking on the job and was afraid of getting 
fired.  Also, he got into arguments at work and had 
difficulty getting along with coworkers.  

The August 2006 VA examiner noted the Veteran's history of 
alcohol dependence and cannabis abuse.  He characterized this 
history as the Veteran's effort to self-medicate.  

The Veteran was originally granted service connection for 
PTSD by an August 1991 rating decision.  At that time, the RO 
found that substance abuse, to include alcohol and cannabis, 
was shown to be primary in nature and unrelated to any 
acquired psychiatric disorder.  

The Veteran was admitted to a substance abuse program at a VA 
facility in March 1999.  He entered the program because he 
wanted to quit using alcohol and marijuana.  

The Veteran reported having a history of using alcohol since 
the age of 16.  He started then because his father was also 
an alcoholic.  He began using marijuana in Vietnam due to the 
stress of combat.  He began using cocaine at the age of 40 
because of peer pressure.  At the time of the March 1999 
report, the Veteran was consuming two six-packs of beer per 
day.  

A VA examination for PTSD was conducted in May 2001.  At that 
time, the VA examiner described the Veteran's condition as 
obvious moderate PTSD.  He further noted that the Veteran's 
PTSD symptoms had been made worse by self-medication with 
alcohol.  

Although the evidence shows that the Veteran drank alcohol 
prior to entering service, it also shows that the continued 
and sustained alcohol and drug abuse occurred as a 
manifestation "of the increased severity of a non-willful 
misconduct, service-connected disorder."  See Allen, supra 
at 1378.  Multiple examiners throughout the years observed 
that the Veteran used alcohol to "self-medicate" his PTSD 
symptoms.  

Because the Veteran's increased alcohol abuse prior his death 
as likely as not was a caused or aggravated by the service-
connected PTSD and the alcohol abuse is shown to have caused 
the fatal end stage liver disease, secondary service 
connection for the fatal liver pathology is warranted.  

In resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the Veteran's death.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
34
Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  




ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


